Citation Nr: 1502819	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-35 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of dental trauma.

2.  Entitlement to service connection for colon polyps.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for inguinal hernia.

5.  Entitlement to service connection for squamous cell carcinoma.

6.  Entitlement to service connection for salivary calculus.

7.  Entitlement to service connection for a bilateral elbow condition.

8.  Entitlement to service connection for a right hip condition.

9.  Entitlement to service connection for numbness of the feet.  

10.  Entitlement to service connection for nephrolithiasis.

11.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with Barrett's esophagus.

12.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1972, from March 2003 to March 2004, and from April 2004 to July 2007.  He had service in Iraq from May 2004 to March 2005.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran provided testimony before a Decision Review Officer (DRO) at the RO in August 2011.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the colon polyps, hemorrhoids, inguinal hernia, squamous cell carcinoma, salivary calculus, feet numbness, GERD, and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have any in-service dental trauma.

2.  The record reflects the Veteran's nephrolithiasis originated after his September 1968 to March 1972 period of active duty and prior to his March 2003 to March 2004 period of active duty.

3.  The Veteran's pre-existing nephrolithiasis are related to service.

4.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.

5.  The record reflects the Veteran has compensably disabling recurrent bilateral elbow and right hip pain that has not been attributed to a known clinical diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for dental trauma residuals are not met.  38 U.S.C.A. §§ 1712, 5107 (West 2014); 38 C.F.R. §§ 3.306, 3.381 (2014); VAOPGCPREC 5-97.

2.  The criteria for a grant of service connection for nephrolithiasis are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306 (2014).

3.  The criteria for a grant of service connection for disability manifested by right and left elbow pain as an undiagnosed illness are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

4.  The criteria for a grant of service connection for disability manifested by right hip pain as an undiagnosed illness are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As detailed below, however, the Board finds that service connection is warranted for nephrolithiasis, bilateral elbow pain, and right hip pain.  Accordingly, no further discussion of VA's duties to assist and notify is required with respect to these claims.

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in March and September 2008, which is clearly prior to the rating decision that initially adjudicated the dental trauma claim.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate these appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied with respect to the dental trauma and claim.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the August 2011 DRO hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence documenting in-service dental trauma.  Inasmuch as the record does not demonstrate in-service dental trauma, no examination is warranted with respect to that claim.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

As to the August 2011 DRO hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010) the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO official who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Dental Trauma

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma.  

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(a), (b).

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c)

In this case, the Board has thoroughly reviewed the Veteran's service treatment records, and acknowledges that he received dental treatment during his military service.  However, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service. See 38 C.F.R. § 3.306(b)(1) (2014); VAOGCPREC 5-97.  No such trauma is apparent in the service treatment records, nor does it appear the Veteran has identified specific dental trauma in his statements or hearing testimony.  As such, service connection is not warranted for residuals of dental trauma.

The Board observes that a claim for VA outpatient dental care was adjudicated below on the basis of entitlement to dental treatment.  Inasmuch as residuals of dental trauma can also warrant service connection for compensation purposes, the Board has considered the claim for both purposes.  Further, the Veteran does not contend, nor does the record otherwise reflect, he is entitled to dental treatment on any of the other bases for such outlined at 38 C.F.R. § 3.381.  Therefore, the Board finds the preponderance of the evidence is against this claim and it must be denied.

Nephrolithiasis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101  , 1112; 38 C.F.R. § 3.304(b) , 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

In this case, the Board observes there was no indication of any nephrolithiasis in the service treatment records for the Veteran's September 1968 to March 1972 period of active duty.  For example, there was no reference to any such condition on his April 1968 pre-induction examination or June 1971 separation examination, and he indicated on concurrent Reports of Medical History he had no kidney stones.  He also indicated a November 1978 Report of Medical History he had no kidney stones.  However, on a May 1987 Report of Medical History he indicated he had had kidney stones.  The physician's comments section included the notation that he had kidney stones in December 1979.  Similar notations were made to a November 1991 Report of Medical History.

In view of the foregoing, the record reflects the Veteran's nephrolithiasis originated after his September 1968 to March 1972 period of active duty, but prior to his March 2003 to March 2004 period of active duty.  As such, it was also present prior to his April 2004 to July 2007 period of active duty.

The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

The Board reiterates, however, that the presumption of sound condition does not apply to periods of ACDUTRA or inactive duty training.  The physician's comments to the 1987 and 1991 Reports of Medical History does reflect this condition was noted prior to the 2003 to 2004 and subsequent period(s) of active duty.  Moreover, a review of the service treatment records does not indicate the Veteran was explicitly evaluated prior to his 2003 to 2004 or 2004 to 2007 periods of active duty.  The presumption of sound condition attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As such, the requirement for clear and unmistakable evidence to rebut does not apply.  The Board also notes that the Veteran has not disputed that his nephrolithiasis pre-existed his latter periods of active service.  Moreover, he does not contend, nor does the record otherwise reflect, this disability is etiologically linked to his initial 1968 to 1972 period of active duty.

In view of the foregoing, the Board finds that the Veteran's nephrolithiasis was not related to his original 1968 to 1972 period of active duty, and it pre-existed his subsequent periods of active duty.  Therefore, the Board must determine whether this pre-existing disability was aggravated by his military service, to include the 2003 to 2004 and/or 2004 to 2007 periods of active duty.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board acknowledges the Veteran was treated for kidney stones during his 2004 to 2007 period of active duty.  Further, the Veteran has provided credible evidence indicating this condition was aggravated by such service because he experienced more kidney stones during and since this period than previously.  

The Board also acknowledges that a May 2008 VA examiner stated the Veteran had a temporary aggravation while in the military due to the progression of this pre-existing condition; and that there was no permanent aggravation during his military service.  However, it does not appear this examiner explicitly addressed the contention the Veteran continued to have more episodes of kidney stones subsequent to his 2004 to 2007 period of active duty than previously.  As such, the Board must find this opinion is not sufficient to rebut the presumption of aggravation due to the evidence of increased severity during this period.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that his pre-existing nephrolithiasis was aggravated during his 2004 to 2007 period of military service.  Therefore, service connection is warranted for this disability.

Bilateral Elbow and Right Hip

The Veteran's bilateral elbow and right hip claims were denied below because no underlying disability was diagnosed to account for such complaints, to include on the May 2008 VA medical examination.  The Board acknowledges that the May 2008 VA examination found both the elbows and right hip to be normal.  Further, the denial based on no current disability is consistent, in part, with the fact that the Court has previously held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, in Joyner v. McDonald, 766 F.3d. 1393 (2014), the Federal Circuit recently found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117." 

Under 38 U.S.C.A. § 1117, service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016. See also 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

The record reflects the Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.  Specifically, he was stationed in Iraq from May 2004 to March 2005, which is during the Persian Gulf War era.  Therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are applicable to this claim.  

As already stated, the Veteran's complaints of bilateral elbow and right hip pain have not been attributed to a known clinical diagnosis.  Further, these complaints are to at least a compensable degree for these disabilities.  In this regard, the Board notes that the Court has held that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds he is entitled to a grant of service connection for bilateral elbow and right hip pain pursuant to the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.


ORDER

Service connection for residuals of dental trauma is denied.

Service connection for nephrolithiasis is granted.

Service connection for disability manifested by right elbow pain is granted.

Service connection for disability manifested by left elbow pain is granted

Service connection for disability manifested by right hip pain is granted



REMAND

Initially, the Board observes that the Veteran's service treatment records include references to in-service treatment for squamous cell carcinoma of the right ear in June 2006; colon polyps in July 2006; and right groin discomfort with a slight bulge suggestive of inguinal hernia in May 2007.  He also reported that he had hemorrhoids in 2004.  However, these claims were denied below because there was no post-service evidence of such, to include on a May 2008 VA medical examination.  In pertinent part, the examiner found that the salivary calculus and colon polyps were resolved.  The examiner also concluded there were no findings of squamous cell carcinoma, hemorrhoids, or inguinal hernia.  

Despite the foregoing, the Board notes that the Veteran's accredited representative asserted in October 2014 written arguments that he did have squamous cell carcinoma; that he continued to suffer from internal hemorrhoids, and pain in the abdomen.  As no treatment records appear to be on file since April 2012, this statement indicates that there may be outstanding records that are not on file which do show the claimed conditions.  Therefore, a remand is required to obtain any outstanding treatment records.  He should also be accorded a new examination to confirm whether he currently has such conditions, and, if so, whether they are etiologically related to service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board notes that numbness of the feet was also denied below because no underlying disability was diagnosed to account for such complaints.  However, other evidence of record indicates that these complaints may be due to a diagnosable disability.  Moreover, if there is no known clinical diagnosis for this disability, then it may also be subject to consideration of the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  However, the record does not reflect these provisions were considered below in this case, or that the Veteran was provided with notification on how to substantiate such a claim.  Consequently, the Board concludes a remand is warranted to ensure the Veteran receives such notification and consideration.  The Board also notes that as it has already been determined that a remand is required to clarify and obtain any outstanding medical records that such records may provide clarification as to whether the Veteran continues to have such symptoms, and, if so, whether they have been attributed to a known clinical diagnosis.  See Barr, supra; Colvin, supra.

With respect to the GERD claim, the Board acknowledges that the Veteran was accorded VA examinations which evaluated this disability in May 2008 and November 2010.  However, as it has been more than 4 years since the last examination, the Board is concerned that the evidence of record may not accurately reflect the current nature and severity of this service-connected disability.  Moreover, the statement submitted by the Veteran's representative in October 2014 intimates that the disability has increased in severity since the last examination.  Consequently, the Board concludes that this claim should be remanded for a new examination to determine the current nature and severity of the Veteran's service-connected GERD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin, supra.

Finally, the Board notes that the aforementioned grant of service connection for nephrolithiasis, bilateral elbow pain, and right hip pain may affect whether the Veteran is entitled to a TDIU; as might the resolution of the aforementioned claims being remanded by this decision.  Therefore, these claims are inextricably intertwined, and the Board will defer adjudication of the TDIU claim until initial ratings have been assigned for the nephrolithiasis, bilateral elbow pain, and right hip pain; and the development deemed necessary for the other claims have been completed.  Further, the Board observes that VA examinations in November 2010 included opinions that addressed the effect of the Veteran's service-connected disabilities on his employability.  As the Board has already determined that new examinations are necessary in this case, he should also be evaluated for his TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection for undiagnosed illness pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for colon polyps, inguinal hernia, hemorrhoids, squamous cell carcinoma, salivary calculus, feet numbness, and GERD with Barrett's esophagus since April 2012.  After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology for his claimed colon polyps, inguinal hernia, hemorrhoids, squamous cell carcinoma, salivary calculus, and feet numbness; as well as the nature, extent and severity of his GERD symptoms and the impact of this condition and his other service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to determine if he currently has colon polyps, inguinal hernia, hemorrhoids, squamous cell carcinoma, salivary calculus; or disability manifested by numbness of the feet.  For any such disability found to be present, the examiner(s) should express an opinion as to whether it is at least as likely as not that such disability was incurred in or otherwise the result of the Veteran's active service.

The Veteran should also be afforded an examination to determine the current nature and severity of his service-connected GERD with Barrett's esophagus.  

The Veteran should further be afforded an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disability and opine as to the iimpact of the service-connected disability, to include on the aggregate, on his ability to secure and follow a substantially gainful occupation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


